Citation Nr: 1100480	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  09-01 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel

INTRODUCTION

The Veteran had active duty service from December 1968 to July 
1970.
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in September 2008, a statement of the 
case was issued in November 2008, and a substantive appeal was 
received in January 2009.  The Veteran testified at a Board 
hearing in October 2010.  

He submitted additional evidence at the Board hearing along with 
a waiver of RO consideration of this evidence.  Nevertheless, in 
light of the need to remand for further development, the RO will 
have the opportunity to review this evidence.    

The issue of entitlement to service connection for 
prostate disability has been raised by the record, but has 
not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is seeking a rating in excess of 50 percent for his 
service-connected PTSD.  The Veteran was afforded a VA 
examination in May 2008.  At the Board hearing, the Veteran 
testified that due to trouble getting appropriate treatment and 
medications, his PTSD had worsened in the past year.  While a new 
examination is not required simply because of the time which has 
passed since the last examination, VA's General Counsel has 
indicated that a new examination is appropriate when there is 
evidence of an increase in severity since the last examination.  
VAOPGCPREC 11-95 (1995).  Thus, based on the Veteran's hearing 
testimony indicating a possible increase in the severity of 
symptoms, the Board finds that a new VA examination is necessary 
to determine the current severity of the Veteran's PTSD. 

Further, in his hearing testimony, the Veteran indicated that he 
has received continuous treatment at the VA for his PTSD.  
However, it appears that the most recent VA treatment records 
associated with the claims file are from November 2008.   As VA 
medical records are constructively of record and must be 
obtained, the RO should obtain VA treatment records from November 
2008 to the present.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 
Vet. App. 611 (1992).   

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain VA treatment 
records from November 2008 to the present.  

2.  The Veteran should be scheduled for an 
appropriate VA examination to determine the 
current severity of his PTSD.  The claims 
folder must be made available to the 
examiner and reviewed in conjunction with 
the examination.  The examiner should be 
asked to comment on the severity of the 
Veteran's PTSD, to include whether the 
Veteran has any occupational or social 
impairment due to his service-connected 
PTSD. Examination findings should be 
reported to allow for evaluation of PTSD 
under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  A GAF score should be reported.

3.  After completion of the above and any 
further development deemed necessary by the 
RO, the RO should review the record and 
determine whether an increased rating for 
PTSD is warranted.  Unless the benefit 
sought is granted in full, the Veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



